08/10/2021


                                          DA 18-0606
                                                                                          Case Number: DA 18-0606

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2021 MT 202N



STATE OF MONTANA,

              Plaintiff and Appellee,

         v.

KEVIN J. PARISIAN,

              Defendant and Appellant.



APPEAL FROM:            District Court of the Eighth Judicial District,
                        In and For the County of Cascade, Cause No. DDC-17-237
                        Honorable John W. Parker, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Shannon L. Sweeney, Attorney at Law, Anaconda, Montana

                For Appellee:

                        Austin Knudsen, Montana Attorney General, Roy Brown, Assistant
                        Attorney General, Helena, Montana

                        Joshua A. Racki, Cascade County Attorney, Great Falls, Montana



                                                    Submitted on Briefs: June 2, 2021

                                                               Decided: August 10, 2021


Filed:
                                  oe,,6tA- -if
                        __________________________________________
                                          Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Kevin J. Parisian appeals from his August 23, 2018 sentence to the Montana State

Prison for forty years with twenty suspended for the crime of aggravated kidnapping in

violation of § 45-5-303, MCA. We affirm.

¶3     The State charged Kevin Parisian (Parisian) with aggravated kidnapping and assault

with a weapon, alleging that, on April 20, 2017, Parisian held Peggy Ahenakew

(Ahenakew) against her will at his apartment throughout the evening before holding her at

knifepoint during a stand-off with police.

¶4     At trial, the jury heard testimony from Ahenakew, Parisian’s former girlfriend. She

testified that, as she and Parisian walked to the store, she told Parisian that she was leaving

him and ending the relationship when they returned to his apartment. Upon their return,

an angry Parisian began throwing things, at Ahenakew, including beer and a Bluetooth

speaker. He broke and hid her phones. Parisian slapped her until her nose bled, punched

her, and choked her. Parisian hit Ahenakew behind the ear causing her to briefly lose

consciousness. At one point, when Parisian momentarily turned his back on Ahenakew,

she ran down the stairs and attempted to make a run down the street, but Parisian ran after


                                              2
her, pulled her by the hair, and brought her back to the apartment. Parisian called her a

“fucking bitch” and said that she “wasn’t leaving.”

¶5    In the apartment, Parisian pushed Ahenakew on the bed, grabbed her face, smeared

her makeup, and said she “wasn’t fucking going anywhere.” She responded: “Okay,” at

which point Parisian said “Yeah, you could go.” Ahenakew pieced together her phone and

called a cab, but when it arrived Parisian told the driver that the cab was not needed and

sent it away. Ahenakew unsuccessfully tried to signal to the cab driver through the kitchen

window to call the police. At one point, Ahenakew screamed for help, hoping someone in

the building would hear her.

¶6    Eventually, Ahenakew was able to call her daughter from the landline and

whispered to her to call police. When Parisian found out, he said he was going to make

the officers shoot him and began watching the doors.

¶7    Ahenakew testified to intermittent violence throughout most of the four hours

between when they returned from the store and when the police arrived and that, once

Parisian became violent, she never felt free to leave. A downstairs neighbor testified to

hearing fighting, loud screams, and the sound of items being thrown as well as to

witnessing a cab drive up.

¶8    Great Falls Police Officers Tad Kimmett (Kimmett) and Jared Wolf (Wolf) testified

that upon arrival to the apartment complex, both observed the apartment door fly open

rapidly with a woman later identified as Ahenakew standing in the doorway. Kimmett

observed that Ahenakew was upset and had an expression of fear and pain on her face,



                                            3
non-oxidized blood on her clothing, and injuries and redness on her face. Ahenakew called

to the officers: “Over here, I’m over here.”

¶9     The officers then observed Parisian appear in the doorway with an object that

appeared to them to be a handgun. Both officers drew their weapons and Kimmett ordered

Parisian to “[d]rop it.” As Parisian set the item down, Kimmett realized the object was

actually a cordless power drill and he lowered his pistol slightly. However, Parisian then

grabbed Ahenakew from behind, holding her in front of him. Kimmett said, “Let her go.

Get away.” Parisian pulled a knife from his waistband and held it to Ahenakew’s throat.

Kimmett said “Drop the knife. Drop the knife,” aiming his pistol at Parisian again. Parisian

did not comply. Ahenakew was able to pull away from Parisian to her left, opening

Kimmett’s line of sight to the right side of Parisian’s torso. Kimmett fired two rounds and

Parisian stumbled backward, fell onto a couch in the apartment, and went unconscious.

Kimmett observed the apartment in a state of disarray, noting overturned furniture and

broken glass in the living room. Ahenakew testified to substantially the same course of

events.

¶10    The emergency room doctor who treated Ahenakew testified to noticing bruises

from recent trauma in locations where Ahenakew described pain, including her head, arm,

anterior chest, left ear, and forehead.

¶11    Agent Anthony Poppler (Poppler) of the Department of Justice testified to

conducting an independent investigation of the apartment and noted indications of a

struggle or fight. Poppler documented bloodstains throughout the apartment, as well as

damaged phones and Bluetooth speaker. Poppler indicated that the bullet trajectory was

                                               4
consistent with Kimmett’s version of events. A knife was recovered near where Parisian

fell.

¶12     Parisian testified in his defense, stating that Ahenakew had taken his money and

keys and the two had “wrestled” as he attempted to retrieve them. According to Parisian,

the altercation eventually led to him breaking the glass on the entertainment center,

followed by him cutting his finger on glass, at which point he “got madder,” flipped a card

table, and slapped Ahenakew a number of times. Parisian testified that he did not attempt

to prevent Ahenakew from making a phone call. He also testified that, at some point

between when he and Ahenakew had returned from the store and when the police arrived,

he took a nap anywhere from 45 to 90 minutes in length. He denied dragging Ahenakew

back into the house when she went outside, testifying that she could have left.

¶13     Parisian testified that at the time Ahenakew opened the door as police arrived, he

was sitting on the couch, though he did not “know what the timeframe [was].” He testified

that he had a cordless drill in one hand and a drywall saw in the other and that Kimmett

had said, “[s]how me your hands,” at which point Parisian moved away and was shot.

¶14     The jury was instructed that “[a] person commits the crime of Aggravated

Kidnapping if the person knowingly or purposely, and without lawful authority restrains

another person by using or threatening to use physical force with the purpose to inflict

bodily injury on, or terrorize” the victim. The jury convicted Parisian of aggravated

kidnapping and assault with a weapon. The District Court sentenced Parisian to Montana

State Prison for 40 years, with 20 suspended, for aggravated kidnapping in addition to 20

years, concurrently and with no time suspended, for assault with a weapon.

                                             5
¶15    Parisian appeals the sentence for aggravated kidnapping. He acknowledges that he

did not object to the sentence at the time it was imposed, but requests that we exercise plain

error review over his claim. This Court may exercise its discretion to review unpreserved

claims of error that implicate a fundamental right and when such review is necessary to

prevent manifest miscarriage of justice, compromise to the integrity of the judicial process,

or unsettled questions of fundamental fairness. State v. Akers, 2017 MT 311, ¶ 13, 389

Mont. 531, 408 P.3d 142.

¶16    Section 45-5-303(2), MCA, states in pertinent part:

       Except as provided in 46-18-219 and 46-18-222, a person convicted of the
       offense of aggravated kidnapping shall be punished by death or life
       imprisonment as provided in 46-18-301 through 46-18-310 or be imprisoned
       in the state prison for a term of not less than 2 years or more than 100 years
       and may be fined not more than $ 50,000, unless the person has voluntarily
       released the victim alive, in a safe place, and with no serious bodily injury,
       in which event the person shall be imprisoned in the state prison for a term
       of not less than 2 years or more than 10 years and may be fined not more
       than $ 50,000.

(Emphasis added.)

¶17    Parisian argues that unless the State proves to a jury beyond a reasonable doubt that

the defendant has not “voluntarily released the victim alive, in a safe place, and with no

serious bodily injury,” a defendant may not be sentenced to more than ten years. Parisian

points to Apprendi v. New Jersey, which requires that “any fact that increases the penalty

for a crime beyond the prescribed statutory maximum” must be proven beyond a reasonable

doubt. 530 U.S. 466, 490-91, 497, 120 S. Ct. 2348, 2362-63, 2367 (2000) (invalidating, as

an “unacceptable departure from the jury tradition,” a sentencing scheme allowing a



                                              6
sentence enhancement upon the sentencing judge finding, by a preponderance of the

evidence, that the underlying crime was committed for a specified purpose).

¶18    Parisian argues that § 45-5-303, MCA, creates three separate aggravated kidnapping

crimes, each with a different maximum sentence of ten years, 100 years, or death or life

imprisonment. Relevant here, whether a judge can impose up to 100 years or only up to

ten years turns upon whether a defendant “voluntarily released the victim alive, in a safe

place, and with no serious bodily injury.” Section 45-5-303(2), MCA. The “statutory

maximum”—sentencing beyond which requires additional facts to be proven beyond a

reasonable doubt—for Apprendi purposes is the “maximum sentence a judge may impose

solely on the basis of the facts reflected in the jury verdict or admitted by the defendant.”

Blakely v. Washington, 542 U.S. 296, 303, 124 S. Ct. 2531, 2537 (2004). Parisian argues

that the “statutory maximum” here is ten years, as the facts reflected in the jury verdict or

admitted by Parisian do not establish that he did not voluntarily release Ahenakew “alive,

in a safe place, and with no serious bodily injury.” The alleged error is that Parisian was

sentenced beyond the statutory maximum on the basis of facts that were not proven to a

jury beyond a reasonable doubt.

¶19    Parisian misapplies Apprendi to the facts of this case. But in any event, Parisian

does not demonstrate that manifest miscarriage of justice, compromised judicial integrity,

or unsettled questions of fundamental fairness will arise if we do not exercise plain error

review over this case. Here, the evidence clearly demonstrated that Parisian had not

“voluntarily released [Ahenakew] alive, in a safe place, and with no serious bodily injury.”

Ahenakew testified that she never felt free to leave once Parisian became violent. She also

                                             7
testified to screaming for help, attempting to signal to a taxicab driver through the window

for help, and eventually whispering to her daughter over the phone to call the police.

Medical reports corroborated Ahenakew’s testimony that she had been injured by a number

of blunt force traumas, including to the chest and head, and police found obvious signs of

a violent struggle on Ahenakew and in the apartment, the noise of which was corroborated

by a neighbor. The harrowing nature of this protracted violent struggle and Ahenakew’s

desperate attempts to get help strongly suggest that Ahenakew would have left the

apartment long before police arrived, had she been “voluntarily released.”

¶20    Moreover, testimony that Parisian had hidden or broken Ahenakew’s phones,

prevented her from getting into a taxicab, and dragged her back into the house after

attempting to flee demonstrates that he was not “voluntarily realeas[ing]” her.

¶21    Additionally, the evidence established that an ongoing aggravated kidnapping was

occurring as Parisian held Ahenakew hostage at knifepoint during the standoff with police.

It is undisputed that Parisian’s interaction with police ended upon Parisian being shot, not

any voluntary action by Parisian to release Ahenakew.

¶22    Overwhelming evidence admitted at trial established that Ahenakew was not

“voluntarily released” from at least one instance of aggravated kidnapping by Parisian. As

such, we need not exercise plain error review of Parisian’s Apprendi claim in order to avoid

a potential manifest miscarriage of justice, compromise to the integrity of the judicial

process, or unsettled questions of fundamental fairness.         We decline to exercise

discretionary plain error review of Parisian’s conviction.



                                             8
¶23    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶24    Affirmed.


                                                 /S/ MIKE McGRATH


We Concur:

/S/ LAURIE McKINNON
/S/ BETH BAKER
/S/ INGRID GUSTAFSON
/S/ DIRK M. SANDEFUR




                                             9